Title: From James Madison to James Monroe, 17 May 1806
From: Madison, James
To: Monroe, James


                    
                        private
                        Dear Sir
                        Washington May 17. 1806
                    
                    Your last favor was of Mar. 11. The language of Mr. Fox and Mr. Gray, raises very favorable prospects; but I am aware of the difficulties that may occur in settling details as well as in defining general principles. Other members of the Cabinet may also not concur in the liberal dispositions of those gentlemen. This goes by Mr. P. who is charged with the joint commission, and instructions commensurate with its objects. The Commercial one will doubtless be felt by you in all its delicacy. I need not suggest the expediency of guarding agst. the particular vices of that of 1794, or agst. others which might result from inattention. I hope the outline furnished you will be a safe guide, and that as for any practical information may be required in aid of your & Mr. P’s general acquantance [sic] with the course & character of our commercial relations to G. B. you will be able to obtain it from Mercantile sources on the spot. Perhaps Mr. Js. Maury, who must be well acquainted with the commerce between G. B. & this country may be consulted with advantage on modifications which may be proposed by the adroitness of the British Govt. on commercial and navigation points. Mr. P. has read over our correspondences with France & Spain as well as with G. B; & understands particularly the objects committed to Mr. Armstrong & Mr. Bowdoin. To his informations I must refer you. It will be happy, if notwithstanding all the delays & difficulties which have so unexpectedly occurred, a final adjustment of every thing should take place with Spain. According to our latest accts. there is reason to believe that if no delay had arisen, the negociations would have come on at a most favorable moment. Much will now depend on the prospect of a peace or a continuance of war between G. B. & those powers. The complexion if not the issue of your negociations will doubtless feel a like influence. Mr. P. & the Newspapers will best explain the state of our internal affairs. The Republicans having lost the cement given to their Union by the rivalship of the Federal party, have fallen in many places into schisms of which the latter are taking advantage. It is to be hoped however that as new danger arises, it will heal the breaches which have been permitted by a state of security.
                    The President is on a visit to Monticello. He will be back in 8 or 10 days. I just find that Mr. J. Mercer has announced himself a candidate in Mr. Dawson’s District.
                    I recd sometime ago a letter from your brother Andrew, my answer to which I expected would have been followed by one to you in which he intended to give you accts from your Plantation. I have not yet heard from

him, and can therefore say nothing more than what I before said on that subject.
                    I observe that your kinsman Jos. Jones has advertised the whole of his property in Loudon for sale. The conversion of it into money is ominous to his future welfare. I think it indispensable that you should give him those friendly cautions which he will be more likely to respect as going from you than from any other quarter whatever. He is a good young man I believe but has some traits little calculated to guard him agst. the waste of his fortune.
                    Present Mrs. M’s affectionate respects to Mrs. Monroe & Miss Eliza. I pray them to accept mine also, and you to be assured that I remain truly yrs.
                    
                        James Madison
                    
                